Detailed Action
Title of Invention
The title of the invention has been changed because the original title was insufficiently descriptive of the invention claimed.  See MPEP § 606.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
MHT generally discloses controlling a virtual world character to construct a custom structure.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
wherein the custom model building comprises at least one building component, and controlling the first virtual character to build the custom model building in the at least one first building area in the first game scene comprises: acquiring first location information and first orientation information of the first virtual character in the first game scene; determining the at least one first building area according to the first location information and the first orientation information; building the at least one building component in the at least one first building area; and numbering the at least one building component according to a building sequence for building the at least one building component to obtain a number result  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715